
	
		II
		111th CONGRESS
		1st Session
		S. 1090
		IN THE SENATE OF THE UNITED STATES
		
			May 20, 2009
			Mr. Wyden (for himself
			 and Ms. Cantwell) introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide tax
		  credit parity for electricity produced from renewable
		  resources.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Renewable Energy Parity and
			 Investment Remedy Act or REPAIR Act.
		2.Tax credit
			 parity for electricity produced from renewable resourcesSubparagraph (A) of section 45(b)(4) of the
			 Internal Revenue Code of 1986 is amended by inserting and before
			 2010 after any calendar year after 2003.
		
